                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION


UNITED STATES OF AMERICA

v.                                              Case No.: 7:19−po−00117
                                                Magistrate Judge Juan F. Alanis
Nicaso Soria−Aburto



                                    JUDGMENT

      On 4/22/2019, the defendant appeared in person and with counsel.
       Whereupon the defendant entered a plea of guilty to the offense of attempting to
gain illegal entry into the United States by willful concealment of a material fact, in
violation of Title 8, United States Code, Section 1325(a)(3), as charged in the
Complaint; and the Court having found that the defendant is mentally competent, that
the defendant's plea is voluntary and that there is a factual basis for the plea;
      IT IS ADJUDGED that the defendant is guilty as charged and convicted.
      IT IS ADJUDGED that a term of imprisonment of 45 days and a special
assessment of $10.00 are hereby imposed. Defendant is to be given credit for time
already served on said sentence.
      DONE at McAllen, Texas, on 4/22/2019.
